DETAILED ACTION
	Claims 5-9 and 16-28 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 5, 17-22 and 27, drawn to a method for treating a subject suffering from or at risk of suffering from a disease accompanied by a local or systemic zinc deficiency by administering to the subject: (1) a protein having phosphatase activity, (2) a polynucleotide comprising a nucleic acid sequence encoding said protein, or (3) a vector comprising said polynucleotide, wherein said protein comprises SEQ ID NO: 1, classified in A61K 38/465.
II. Claims 6-9, 16, 23-26 and 28, drawn to a method for treating a subject suffering from or at risk of suffering from an inflammatory disease, a kidney disease or hypophosphatasia by administering to the subject: (1) a protein having phosphatase activity, (2) a polynucleotide comprising a nucleic acid sequence encoding said protein, or (3) a vector comprising said polynucleotide, wherein said protein comprises SEQ ID NO: 1, classified in A61K 38/465.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed require administration to different subjects to treat different diseases as to have a materially different design, mode of operation, function, or effect. In particular, the .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries) for each distinct disease subject to treatment. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
This application contains claims directed to the following patentably distinct species:
Species of subject suffering from a diseases or condition:  Applicant is required to elect one species selected from disease accompanied by local zinc deficiency, diseases accompanied by systemic zinc deficiency, autoimmune diseases, rheumatoid arthritis, asthma, chronic obstructive pulmonary disease, atherosclerosis, inflammatory disease of the gastro-intestinal tract, infection, sepsis, neurodermatitis, inflammatory liver disease, inflammatory lung disease, inflammatory kidney disease, kidney injury, acute kidney injury, chronic kidney disease, renal failure, acute renal failure, ischemic renal disease and ischemia / reperfusion kidney damage, perinatal hypophosphatasia, infantile hypophosphatasia, childhood hypophosphatasia, and adult hypophosphatasia.

The species are independent or distinct because the disease or condition possessed by the subject have widely differing etiologies as to have mutually exclusive characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species require a different field of search (for example, searching different
classes/subclasses or electronic resources, or employing different search queries) for each distinct disease subject to treatment.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Bonnie Nannenga-Combs on 12/29/2021 a provisional election was made with traverse to prosecute the invention of Invention I, claims 5, 17-22 and 27, and species of systemic zinc deficiency as the disease or condition of the subject.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-9, 16, 23-26 and 28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention and for being drawn to a non-elected species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Duplicate Claims
Applicant is advised that should claim 21 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  It is noted that claims 21 and 27 appear to be verbally identical.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 17-22 and 27 (all non-withdrawn claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing a symptom of a disease being infantile hypophosphatasia accompanied by a zinc deficiency by administering a phosphatase enzyme having at least 90% identity with SEQ ID NO: 1, does not reasonably provide enablement for the same administration treating any generic disease accompanied by local or systemic zinc deficiency.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the i.e. commensurate scope] without undue experimentation.”  In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01.
	In In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), several factors implicated in determination of whether a disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” are identified.  These factors include, but are not limited to:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.”  MPEP 2164.01.  Likewise, all factors may not be relevant to the enablement analysis of any individual claim.
“According to In re Bowen, 492 F.2d 859, 862-63, 181 USPQ 48, 51 (CCPA 1974), the minimal requirement is for the examiner to give reasons explaining the uncertainty of the enablement. This standard is applicable even when there is no evidence in the record of operability without undue experimentation beyond the disclosed embodiments.” See also In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995); MPEP 2164.04.  
Scope of claims
 risk of suffering from a disease accompanied by a local or systemic zinc deficiency” by administering to the subject a protein having phosphatase activity as recited in the claim or a polynucleotide or victory comprising a nucleic acid sequence encoding such phosphatase.
“The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms.” MPEP 2111(III).
	The specification has been examined; however, no specific limiting definition for “a disease accompanied by a local or systemic zinc deficiency.”  Recitation of the indefinite article “a” is interpreted as a reference to a genus of plural conditions that are “a disease accompanied by a local or systemic zinc deficiency.”  Page 11 of the specification sets forth: “For instance in alcohol abuse or during malnutrition, these levels can decrease to less than 10 µM or even less than 1 µM. Furthermore, (sub)chronic inflammation, such as rheumatoid arthritis, sepsis, and Crohn's disease present with serum zinc deficiency. In such Zn2+ deficient environments, a protein according to the invention is still very active whereas other, known alkaline phosphatases more or less quickly lose their phosphatase activity. The invention thus provides the insight that a protein according to the invention is especially useful in the treatment of a disease that is accompanied with local or systemic Zn2+ deficiency. Compared to other known alkaline phosphatases, a protein according to the invention is more active under low Zn2+ conditions. In preferred embodiment therefore, the invention provides a protein according to the invention for use in preventing or treating a disease which is accompanied by Zn2+ deficiency. Preferably, said disease comprises an inflammatory disease, more preferably selected from the group consisting of autoimmune diseases, rheumatoid arthritis, asthma, chronic obstructive pulmonary disease, atherosclerosis, inflammatory disease of the gastro-intestinal tract, infection, sepsis, neurodermatitis, inflammatory liver disease, inflammatory lung disease and inflammatory kidney disease.”
	The specification, pages 11-12, provides the following (in part) with regards to “zinc deficiency”: “With the term ‘zinc deficiency’ or ‘Zn2+ deficiency’ is meant that the amount of zinc (locally) available is Zinc deficiency can be absolute or relative, wherein absolute zinc deficiency can be easily determined by referring to reference 
values in healthy individuals, known in the art. Relative zinc deficiency, for instance, can occur when zinc concentrations are still within the boundaries set by reference values in healthy individuals, but zinc concentrations needed are higher than normal, for instance during inflammation.”
	In view of the above, the following is noted about the broadest reasonable interpretation of the claim term “a disease accompanied by zinc deficiency.”  
The term “zinc deficiency” specifically encompasses zinc deficiency caused by malnutrition or alcohol abuse as stated on page 11 of the specification.  It is well understood in the art that zinc deficiency can be caused by insufficient diet and that zinc deficiency caused at least by malnutrition can be treated by zinc supplementation.  See Prasad (Clinical manifestations of zinc deficiency, Ann. Rev. Nutr. 5 (1985): 341-63) (“Growth retardation and hypogonadism are related to zinc deficiency in such cases, and zinc supplementation completely corrects these problems ( 1 6). Poor dietary habits of Turkish villagers appear to be the major etiologic factor responsible for these deficiencies.”). Prasad, page 344.  As such, a disease accompanied by zinc deficiency is not interpreted as limited to a diseases that cause zinc deficiency since the specification indicates that zinc deficiency caused by malnutrition is encompassed.  Similarly, “diseases accompanied by zinc deficiency is not interpreted as limited to diseases caused by zinc deficiency.  That is, the scope “a disease accompanied by zinc deficiency” includes (but is not limited to) all of those specific diseases stated on page 11 of the specification such as sepsis and rheumatoid arthritis.  Sepsis is necessarily caused by a bacterial infection by definition.  Even if a low zinc level may contribute to the infection process, sepsis cannot be considered to be caused by low zinc levels wherein a bacterial infection is required for sepsis.   Rheumatoid arthritis is described as being caused by a “’Bermuda triangle of genetics, environment and autoimmunity is involved in the pathogenesis of rheumatoid arthritis.”  Kurko et al. (Genetics of rheumatoid arthritis, Clinic. Rev. Allerg. Immunol. 45 (2013): 170-170).  As such, rheumatoid arthritis cannot be considered to be caused by zinc deficiency apart from genetics and other causes.  
As such, in view of the specification “a diseases accompanied by a local or systemic zinc deficiency” cannot be considered to be limited to either of disease processes specifically caused by a zinc Any disease known to medical science can be a “disease accompanied by a local or systemic zinc deficiency” since zinc deficiency can be brought about by malnutrition and zinc deficiency is defined as including zinc levels otherwise found in healthy individuals.  That is, a subject suffering from any disease known to medical science can further have at least an absolute zinc deficiency by later having a poor diet.  For example, an individual with a genetic disorder such as cystic fibrosis can be subjected to malnutrition such that cystic fibrosis will be “a disease accompanied by zinc deficiency” in that individual.
Further, it is noted that any individual suffering from any diseases is a subject “at risk of suffering from a disease accompanied by a local or systemic zinc efficiency” since every individual is at risk of having malnutrition that brings about absolute zinc deficiency.  That is, there are no specific predispositions for zinc deficiency that can be brought about by malnutrition that may happen in the future.
For the above reasons, a method for treating a subject suffering from a disease accompanied by zinc efficiency includes 1) treatment of a subject having any disease wherein such subject has a zinc deficiency having no causative relationship with the zinc deficiency such as zinc deficiency caused by malnutrition, and 2) treatment of a subject having any disease wherein such subject has local and/or systemic zinc levels within reference values for healthy individuals wherein any such subject is further necessarily at risk of an absolute zinc deficiency at some undefined point in the future since any subject may have a future zinc deficiency due to malnutrition at some future time as to be at risk for “a disease accompanied by a local or systemic zinc deficiency.”  
Again, it is noted that the “administering” step of the method of claim 5 includes administering a polynucleotide or vector encoding a phosphatase as recited in the claims.


Specification does not provide guidance that recited protein having phosphatase activity has an effect for treating the full scope of diseases encompassed by claim 5
As discussed, a disease accompanied by a zinc deficiency as recited in claim 5 encompasses treatment of an individual having any possible disease that presently or may in the future be accompanied by zinc deficiency as broadly defined on pages 11-12 of the specification.  However, the specification points out “an inflammatory disease, more preferably selected from the group consisting of autoimmune diseases, rheumatoid arthritis, asthma, chronic obstructive pulmonary disease, atherosclerosis, inflammatory disease of the gastro-intestinal tract, infection, sepsis, neurodermatitis, inflammatory liver disease, inflammatory lung disease and inflammatory kidney disease.”
As an initial matter, it is noted that enzyme replacement therapy with an alkaline phosphatase (the specification describes the protein having recited SEQ ID NO: 1 as an alkaline phosphatase) has been reported to have a treatment or therapeutic effect on some conditions.  For example, the specification, page 20, describes the use of alkaline phosphatase to treat infantile hypophosphatasia as described in the prior art.  Peters et al. (Alkaline Phosphatase as a Treatment of Sepsis-Associated Acute Kidney Injury, J. Pharmacol. Experimental. Therapeutics 344 (2013): 2-7) (see IDS, NPL64) describes the use of alkaline phosphatase to treat sepsis-associated acute kidney injury.  However, Peters et al. do not describe use of alkaline phosphatase to treat sepsis generally.  
However, the prior art of record does not indicate that alkaline phosphatase is able to effectively treat inflammation and associated diseases generally.  For example, De Medina et al. (Induction of alkaline phosphatase in the inflamed intestine: a novel pharmacological target for inflammatory bowel disease,” Biochem. Pharmacol. 68 (2004): 2317-26), abstract, describe that the alkaline phosphatase inhibitor levamisole or a monoclonal antibody resulted in significant protection from colonic inflammation (i.e. inflammatory disease of the gastrointestinal tract).  “[T]he fact that both levamisole and the B4-78 et al., page 2324, right column.  As such, De Medina et al. teach that alkaline phosphatase activity contributes to colonic inflammation and suggests inhibition of such activity rather than the provision of additional alkaline phosphatase.  
Further, there is no evidence of record that alkaline phosphatase has any therapeutic defense for diseases such as asthma, inflammatory liver disease, atherosclerosis or chronic obstructive pulmonary disease.  Regarding atherosclerosis in particular, the “presence of TNALP-enriched matrix vesicles (MVs) in human atherosclerotic lesions suggests an active role in the promotion of accompanying vascular calcifications.” Narisawa et al. (Novel Inhibitors of Alkaline Phosphatase Suppress Vascular Smooth Muscle Cell Calcification, J. Bone Min. Res. 22 (2007): 1700-10), page 1701, left column.  It is recognized that there are several isoforms of alkaline phosphatase (e.g. tissue non-specific (TNALP), placental, intestinal) that have varying physiological functions.  Regardless, Narisawa et al. evidence that there is no reason at the time of filing for the ordinarily skilled artisan would be able to predict that any alkaline phosphatase would promote the treatment of atherosclerosis when alkaline phosphatase is known to be associated with delirious calcification of atherosclerotic lesions in the absence of any experimental or other evidence in the specification.
Example 5 of the specification discusses the use of alkaline phosphatase to treat a mouse model of infantile hypophosphatasia wherein the mouse model has a knockout of the mouse TNALP gene (Akp2).  However, there is no indication in Example 5 of the mouse model embodiment any local or systemic zinc deficiency as defined by the specification as set forth above.  As such, it does not appear that Example 5 is an embodiment of any of the rejected claims.  Further, it is noted that infantile hypophosphatasia is a genetic condition and is not an inflammation disease.
Example 6 of the specification discusses the use of alkaline phosphatase to treat a pig kidney model of ischemia reperfusion wherein the kidneys of such pig model are deliberately damaged by a surgical procedure.  Specification, page 64. 
Regarding breadth of claims (A), claim 5 is not limited to treatment of inflammation diseases and is directed towards any disease that can be accompanied by local or systemic zinc deficiency as See Peters et al., Fig. 1.  However, the ability of alkaline phosphatase to treat conditions that have different etiologies from those diseases that alkaline phosphatase has been demonstrated to treat is unpredictable to an ordinarily skilled artisan at the time of filing.  For example, based upon the evidence of record, at least asthma and atherosclerosis are not caused by a defect in a gene encoding alkaline phosphatase or bacteria as significant contributing causes such that it is unpredictable whether treatment with alkaline phosphatase will have any effect of such diseases.  Regarding Wands factors (F), (G) and (H), as discussed the specification provides no indication regarding how to treat any disease outside of hypophosphatasia and sepsis associated with kidney injury.  Since other diseases as encompassed by claim 5 have significantly different etiologies than hypophosphatasia and sepsis associated with kidney injury, the specification does not provide any meaningful direction to treat the full range of diseases accompanied by zinc deficiency encompassed by the scope of claim 5 (as discussed above).  At the time of filing the quantity of experimentation to identify a commensurate scope of all diseases accompanied by zinc deficiency treatable by alkaline phosphatase and dosing regimens of 
For these reasons all of the Wands factors weigh towards non-enablement of the claimed method claim 5 and claims depending therefrom. 

Claim 5 recites treatment of a disease with a polynucleotide encoding a protein having phosphatase activity
A protein having phosphatase activity, including the protein of recited SEQ ID NO: 1, has activity to hydrolyze phosphodiester bonds.  However, a polynucleotide encoding such a phosphatase protein does not have any phosphatase or enzymatic activity.  “It is also possible to treat a patient suffering from or at risk of suffering from any one of the above mentioned disease to be treated with a polynucleotide according to the invention, or with a vector according to the invention, in order to express a protein according to the invention in vivo.” Specification, bridging pates 15-16.  The described in vivo expression has to apparently be within a cell of the subject to which a polynucleotide is administered as recited in claim 5.
The ordinarily skilled artisan at the time of filing would readily understand that in order for the recited polynucleotide to “express a protein according to the invention in vivo” that such polynucleotide 1) must contain a promoter or other suitable regulatory elements in addition to encoding the recited protein, and 2) must be present in a vector or form that will allow for its uptake by cells (i.e. in vivo) to allow for expression of the encoded protein.  As reviewed by Nayerossadat et al. (Viral and nonviral delivery systems for gene delivery, Adv. Biomed. Res. 1 (2012): 27), abstract, “Gene therapy is the process of introducing foreign genomic materials into host cells to elicit a therapeutic benefit. Although initially the main focus of gene therapy was on special genetic disorders, now diverse diseases with different patterns of inheritance and acquired diseases are targets of gene therapy. There are 2 major categories of gene therapy, including germline gene therapy and somatic gene therapy. Although germline gene therapy may o delivery system has been designed that can be applied in gene therapy of all kinds of cell types in vitro and in vivo with no limitation and side effects.”  Such delivery systems include viral vectors, lipids, nanoparticles and other systems as described in Fig. 1 of Nayerossadat et al. and throughout Nayerossadat et al.
That is, the ordinarily skilled artisan would readily understand that for any polynucleotide or gene to express in a subject as require by claim 5 for the reasons outlined above, that such gene must be delivered by a specific delivery system that is customized to specific cell type.  Further, it is noted that it is known that alkaline phosphatase operates extracellularly rather than intracellularly as explained on pages 25-26 of the specification (“introducing into a host cell a nucleic acid capable of encoding said secretable phosphatase”).  As such, any cell expressing a polynucleotide (or a vector comprising the polynucleotide) following administering as recited in claim 5 must be secreted from the cell to realize the treatment of any disease.  The evidence of record including the specification indicates that a polynucleotide encoding alkaline phosphatase has never been successfully administered to any subject to treat any disease.
Regarding breath of claims (A), claim 5 recites administering a polynucleotide encoding a phosphatase as recited that is either a generic nucleotide or a generic vector not associated with any delivery system.  The nature of the invention (B) and state of the prior art (C), is that delivery/administration of any polynucleotide to express a protein in a subject must include a delivery system specific for the cell type for which expression of such polynucleotide is to occur.  Further, alkaline phosphatase exerts its physiological effect extracellularly as a secreted protein.  The prior art of record indicates that a nucleic acid encoding a phosphatase according to the claims has never been delivered to a subject using any delivery vehicle, expressed in any cell of a subject and secreted from such cell as to allow for the phosphatase to treat any disease.  Specifically, regarding the level of ordinary skill in the art (D) and the level of predictability in the art (E), it is predictable in the art that a generic polynucleotide encoding a phosphatase according to claim 1 or a generic vector comprising the polynucleotide will not have any recognizable ability to treat any disease upon administration to a subject since the same nucleotide lacks phosphatase activity and lacks any mechanism to provide for such a polynucleotide or Wands factors (F), (G) and (H), the specification and evidence of record provides for no working examples of delivering any polynucleotide encoding a phosphatase to a subject according to claim 5 to successfully expression the phosphatase in vitro in the cells of the subject and the specification does not provide any guidance for accomplishing the same either with specific delivery systems for the polynucleotide or with a generic polynucleotide or vector encoding such phosphatase as recited in claim 5.  Further, since the prior art describes that a polynucleotide or vector having only the features positively recited in claim 5 is expected to be insufficient to express the recited phosphatase in the cell of any subject, the quantity of experimentation that would be needed to accomplish expression of a polynucleotide to produce a secreted phosphatase that is necessary for the treatment of any disease with such phosphatase is undue since there is no guidance that would readily lead an ordinarily skilled artisan at the time of filing to a reasonable number of possible technical solutions such that the quantity of experimentation is particularly large, which is undue.
For these reasons all of the Wands factors weigh towards non-enablement of the claimed method claim 5 and claims depending therefrom. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 5, 17-22 and 27 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,926,544 in view of Velders et al. (U.S. 2010/0143323 A1) (see IDS). 
Patented claim 1 recites an isolated protein having phosphatase activing comprising SEQ ID NO: 1 that is identical to recited SEQ ID NO: 1 of the current claims, and patented claim 4 recites a protein consisting of SEQ ID NO: 1.
Velders et al. teach an alkaline phosphatase having SEQ ID NO: 5 of Velders et al. that is identical to recited SEQ ID NO: 1 except for amino acid substitutions at three positions.  See Velders et al., Fig. 1 (Secretable ALPI with Crown-Domain of PLAP (chimera)).  “In yet another embodiment, the invention provides the use of a (genetically) modified phosphatase as described herein in the preparation et al., para. [0083].  “Furthermore, (sub)chronic inflammatory reactions, such as sepsis, Crohn's disease, rheumatoid arthritis and the like, have been described to be accompanied with (serum) zinc deficiencies. A phosphatase according to the invention, wherein said phosphatase does not lose its enzymatic activity when provided in a zinc deficient environment, is especially suitable for treating said inflammatory diseases.” Velders et al., para. [0090]. “In one embodiment therefore, the invention provides for the use of a phosphatase comprising a catalytic domain of ALPI and a crown domain of ALPP for the dephosphorylation of a substrate, preferably an adenosine phosphate, in an environment comprising a Zn2+ concentration lower than 10 μM, preferably a Zn2+ concentration lower than 1 μM, more preferably a Zn2+ concentration lower than 0.1 μM.” Velders et al., para. [0091].
“In yet another embodiment, the invention provides a method for treating a subject (preferably a human) to treat a disease which accompanied by Zn2+ deficiency, comprising administering an effective amount of a phosphatase comprising a catalytic domain of ALPI and a crown domain of ALPP to a subject in need thereof.” Velders et al., para. [0028].
As such, Velders et al. directly teaches the administration of an alkaline phosphatase being SEQ ID NO: 5 of Velders et al. having over 99% identity with recited SEQ ID NO: 1 (also SEQ ID NO: 1 of the patented claims of U.S. Patent No. 9,926,544) to a subject to treat a disease that is accompanied by Zn2+ deficiency, which includes at least systemic zinc deficiency based upon the concentration of Zn2+ set forth in Velders et al., para. [0091]. Due to the similarity between SEQ ID NO: 1 of the patented claims of U.S. Patent No. 9,926,544 and SEQ ID NO: 5 of Velders et al., an ordinarily skilled artisan would have been motivated to apply the phosphatase recited in the patented claims of U.S. Patent No. 9,926,544 to treat a disease which is accompanied by Zn2+ deficiency, comprising administering an effective amount of a phosphatase comprising or consisting of SEQ ID NO: 1 of the patented claims to a subject in need thereof since Velders et al. teach that the same is an appropriate and beneficial use a phosphatase having crown domain of ALPP and a catalytic domain of ALPI as recited in claims 36-37 of Velders et al.

s 5, 17-22 and 27 (all non-withdrawn claims) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,570,380 B2 in view of Velders et al. (U.S. 2010/0143323 A1) (see IDS). 
Patented claim 11 recites:
11. A composition comprising an isolated alkaline phosphatase obtained from a cell-based expression system, wherein the alkaline phosphatase comprises an amino acid sequence that is 100% identical to SEQ ID NO: 1, wherein the composition comprises less than 100 ppm of a host cell protein (HCP) and wherein the composition does not show visible particle formation during stability testing at 2-8° C. for 2 months.
SEQ ID NO: 1 recited in patented claim 11 is identical to SEQ ID NO: 1 as recited in the pending claims.
Velders et al. teach an alkaline phosphatase having SEQ ID NO: 5 of Velders et al. that is identical to recited SEQ ID NO: 1 except for amino acid substitutions at three positions.  See Velders et al., Fig. 1 (Secretable ALPI with Crown-Domain of PLAP (chimera)).  “In yet another embodiment, the invention provides the use of a (genetically) modified phosphatase as described herein in the preparation of a medicament for the treatment of sepsis, inflammatory bowel disease or other inflammatory disease, and/or renal failure.” Velders et al., para. [0083].  “Furthermore, (sub)chronic inflammatory reactions, such as sepsis, Crohn's disease, rheumatoid arthritis and the like, have been described to be accompanied with (serum) zinc deficiencies. A phosphatase according to the invention, wherein said phosphatase does not lose its enzymatic activity when provided in a zinc deficient environment, is especially suitable for treating said inflammatory diseases.” Velders et al., para. [0090]. “In one embodiment therefore, the invention provides for the use of a phosphatase comprising a catalytic domain of ALPI and a crown domain of ALPP for the dephosphorylation of a substrate, preferably an adenosine phosphate, in an environment comprising a Zn2+ concentration lower than 10 μM, preferably a Zn2+ concentration lower than 1 μM, more preferably a Zn2+ concentration lower than 0.1 μM.” Velders et al., para. [0091].
“In yet another embodiment, the invention provides a method for treating a subject (preferably a human) to treat a disease which accompanied by Zn2+ deficiency, comprising administering an effective et al., para. [0028].
As such, Velders et al. directly teaches the administration of an alkaline phosphatase being SEQ ID NO: 5 of Velders et al. having over 99% identity with recited SEQ ID NO: 1 (also SEQ ID NO: 1 of the patented claims of U.S. Patent No. 10,570,380) to a subject to treat a disease that is accompanied by Zn2+ deficiency, which includes at least systemic zinc deficiency based upon the concentration of Zn2+ set forth in Velders et al., para. [0091]. Due to the similarity between SEQ ID NO: 1 of the patented claims of U.S. Patent No. 10,570,380 and SEQ ID NO: 5 of Velders et al., an ordinarily skilled artisan would have been motivated to apply the phosphatase within the composition recited in the patented claims of U.S. Patent No. 10,570,380 (particularly patented claim 11) to treat a disease which is accompanied by Zn2+ deficiency, comprising administering an effective amount of a phosphatase comprising or consisting of SEQ ID NO: 1 of the patented claims to a subject in need thereof since Velders et al. teach that the same is an appropriate and beneficial use a phosphatase having crown domain of ALPP and a catalytic domain of ALPI as recited in claims 36-37 of Velders et al.

Claims 5, 17-22 and 27 (all non-withdrawn claims) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 and 20-38 of copending Application No. 16/560,608 in view of Velders et al. (U.S. 2010/0143323 A1) (see IDS).
Copending claim 16 recites:

    PNG
    media_image1.png
    126
    671
    media_image1.png
    Greyscale

Copending claim 27 depending from copending claim 16 recites that the alkaline phosphatase comprises 100% identity to SEQ ID NO: 1 that is identical to SEQ ID NO: 1 as recited in the instant claims.
Velders et al. teach an alkaline phosphatase having SEQ ID NO: 5 of Velders et al. that is identical to recited SEQ ID NO: 1 except for amino acid substitutions at three positions.  See Velders et al., Fig. 1 (Secretable ALPI with Crown-Domain of PLAP (chimera)).  “In yet another embodiment, the invention provides the use of a (genetically) modified phosphatase as described herein in the preparation of a medicament for the treatment of sepsis, inflammatory bowel disease or other inflammatory disease, and/or renal failure.” Velders et al., para. [0083].  “Furthermore, (sub)chronic inflammatory reactions, such as sepsis, Crohn's disease, rheumatoid arthritis and the like, have been described to be accompanied with (serum) zinc deficiencies. A phosphatase according to the invention, wherein said phosphatase does not lose its enzymatic activity when provided in a zinc deficient environment, is especially suitable for treating said inflammatory diseases.” Velders et al., para. [0090]. “In one embodiment therefore, the invention provides for the use of a phosphatase comprising a catalytic domain of ALPI and a crown domain of ALPP for the dephosphorylation of a substrate, preferably an adenosine phosphate, in an environment comprising a Zn2+ concentration lower than 10 μM, preferably a Zn2+ concentration lower than 1 μM, more preferably a Zn2+ concentration lower than 0.1 μM.” Velders et al., para. [0091].
“In yet another embodiment, the invention provides a method for treating a subject (preferably a human) to treat a disease which accompanied by Zn2+ deficiency, comprising administering an effective amount of a phosphatase comprising a catalytic domain of ALPI and a crown domain of ALPP to a subject in need thereof.” Velders et al., para. [0028].
As such, Velders et al. directly teaches the administration of an alkaline phosphatase being SEQ ID NO: 5 of Velders et al. having over 99% identity with recited SEQ ID NO: 1 (also SEQ ID NO: 1 of the pending claims) to a subject to treat a disease that is accompanied by Zn2+ deficiency, which includes at least systemic zinc deficiency based upon the concentration of Zn2+ set forth in Velders et al., para. [0091]. Due to the similarity between SEQ ID NO: 1 of the copending claims and SEQ ID NO: 5 of Velders et al., an ordinarily skilled artisan would have been motivated to apply the phosphatase as recited in the copending claims including a phosphatase having SEQ ID NO: 1 to treat a disease which is accompanied by Zn2+ deficiency, comprising administering an effective amount of a phosphatase comprising or consisting of SEQ ID NO: 1 of the copending claims to a subject in need thereof since 1) the copending claims 16 and 27 recite an active step of administering a phosphatase having SEQ ID NO: 1 to a subject/individual having a disease that can be improved or treated with such phosphatase, and 2) Velders et al. explicitly teach or suggest that such disease treatable with alkaline phosphatase include et al. explicitly teach, suggest and motivate that a disease accompanied by at least systemic zinc deficiency is a species or subgenus of diseases treatable by alkaline phosphatase as recited in the copending claims.
This is a provisional nonstatutory double patenting rejection.

Statement regarding prior art
The alkaline phosphatase recited in the current method claims is consistent with the scope of an alkaline phosphatase as recited in the composition of matter claims in U.S. Patent Nos. 10,822,597 and 9,926,544 from which the current application claims priority.  The closest prior art of record is discussed in the file wrapper of those patents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652